DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
2. 	Claims 4 and 10 are canceled. 
3.  	Claims 1-3, 5-9, and 11-13 are pending and presented for examination.


EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jerome Smith on July 20, 2022.
The application has been amended as follows: 
 	
 	Listing of Claims
1.  (Currently Amended)  An apparatus comprising:
	a shared device in communication with a plurality of computing machines external to the shared device, each of said plurality of computing machines comprising a virtual machine, each said virtual machine comprising a client synchronization driver, the shared device comprising a plurality of PTP (Precision Time Protocol) domain coefficient storage areas,
	said virtual machines comprising: 
	at least one virtual machine having a PTP client to register as a provider for at least one PTP time domain of a plurality of PTP time domains, and  
	at least one virtual machine not having a PTP client to register to one of said PTP time domains as a clock synchronization client,
	of said PTP domain coefficient storage areas:  1) receiving a PTP coefficient associated with clock frequency correction and/or adjustment of time indications, from said at least one virtual machine having a PTP client, and, 2) providing said PTP coefficient associated with clock frequency correction and/or adjustment of time indications, to said at least one virtual machine not having a PTP client, wherein said clock synchronization client receives said PTP coefficient associated with said clock frequency correction and/or adjustment of time indications, for the PTP time domain of said clock synchronization client, via the respective client synchronization driver,    
	wherein, upon said at least one virtual machine not having a PTP client receiving said PTP coefficient from said at least one virtual machine having a PTP client, the shared device sends an update event to said at least one virtual machine not having a PTP client.

2.  (Currently Amended)  The apparatus according to claim 1 and wherein said at least one virtual machine not having a PTP client comprises a plurality of virtual machines not having a PTP client.

3.  (Canceled)  

4.  (Canceled)  

5.  (Currently Amended)  The apparatus according to claim 2, and wherein, upon receiving a PTP coefficient from said virtual machine having a PTP client, the shared device sends an update event to each said virtual machine not having a PTP client.

6.  (Currently Amended)  The apparatus according to claim 1, and wherein said at least one virtual machine having a PTP client is in communication with a PTP grandmaster external thereto.

7.  (Currently Amended)  A method comprising:
	providing a shared device in communication with a plurality of computing machines external to the shared device, each of said plurality of computing machines comprising a virtual machine, each said virtual machine comprising a client synchronization driver, the shared device comprising a plurality of PTP (Precision Time Protocol) domain coefficient storage areas,
	said virtual machines comprising:
	at least one virtual machine having a PTP client to register as a provider for at least one PTP time domain of a plurality of PTP time domains, and  
	at least one virtual machine not having a PTP client to register to one of said PTP time domains as a clock synchronization client,
	of said PTP domain coefficient storage areas receiving a PTP coefficient associated with clock frequency correction and/or adjustment of time indications, from said at least one virtual machine having a PTP client; and 
	of said PTP domain coefficient storage areas providing said PTP coefficient associated with clock frequency correction and/or adjustment of time indications, to said at least one virtual machine not having a PTP client, wherein said clock synchronization client receives said PTP coefficient associated with said clock frequency correction and/or adjustment of time indications, for the PTP time domain of said clock synchronization client, via the respective client synchronization driver,    
	wherein, upon said at least one virtual machine not having a PTP client receiving said PTP coefficient from said at least one virtual machine having a PTP client, the shared device sends an update event to said at least one virtual machine not having a PTP client.

8.  (Currently Amended)  The method according to claim 7 and wherein said at least one virtual machine not having a PTP client comprises a plurality of virtual machines not having a PTP client.

9.  (Canceled)  

10.  (Canceled)  

11.  (Currently Amended) The method according to claim 8, and wherein, upon receiving a PTP coefficient from said at least one virtual machine having a PTP client, the shared device sends an update event to each said virtual machine not having a PTP client.

12.  (Currently Amended)  The method according to claim 7, and wherein said at least one virtual machine having a PTP client is in communication with a PTP grandmaster external thereto.

13.  (Currently Amended)  An apparatus comprising:
	shared means for communicating with a plurality of computing machines external to the shared means, said plurality of computing machines comprising respective virtual machines, each virtual machine comprising a client synchronization driver; and
 	a plurality of PTP (Precision Time Protocol) domain coefficient storage means,
	said virtual machines comprising:
	at least one virtual machine having a PTP client to register as a provider for at least one PTP time domain of a plurality of PTP time domains, and  
	at least one virtual machine not having a PTP client to register to one of said PTP time domains as a clock synchronization client,
	of said PTP domain coefficient storage meansreceiving a PTP coefficient associated with clock frequency correction and/or adjustment of time indications, from said at least one virtual machine having a PTP client, and, 2) providing said PTP coefficient associated with clock frequency correction and/or adjustment of time indications, to said at least one virtual machine not having a PTP client, wherein said clock synchronization client receives said PTP coefficient associated with said clock frequency correction and/or adjustment of time indications, for the PTP time domain of said clock synchronization client, via the respective client synchronization driver,    
	wherein, upon said at least one virtual machine not having a PTP client receiving said PTP coefficient from said at least one virtual machine having a PTP client, the shared means sends an update event to said at least one virtual machine not having a PTP client.


Allowable Subject Matter
5.	Claims 1-2, 5-8, and 11-13 are allowed.
6.	Claims 1-2, 5-8, and 11-13 are renumbered.
7. 	Applicant’s arguments with respect to the rejection of claims 1-3, 5-9, and 11-13 under 35 U.S.C. 112, first paragraph have been fully considered. In view of Applicant’s claim amendments dated June 15, 2022, the rejection has been withdrawn. 
8.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the apparatus comprising: 
said virtual machines comprising: at least one virtual machine having a PTP client to register as a provider for at least one PTP time domain of a plurality of PTP time domains, and at least one virtual machine not having a PTP client to register to one of said PTP time domains as a clock synchronization client, at least one of said PTP domain coefficient storage areas:  1) receiving a PTP coefficient associated with clock frequency correction and/or adjustment of time indications, from said at least one virtual machine having a PTP client, and, 2) providing said PTP coefficient associated with clock frequency correction and/or adjustment of time indications, to said at least one virtual machine not having a PTP client, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 7 and 13, the claims are directed to a method and apparatus claims respectively and include similar allowable subject matter as claim 1 as discussed above.
 	Regarding claims 2, 5-6, 8, and 11-12, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 7, and 13, as discussed above.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Primary Examiner, Art Unit 2864